DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/29/2022 has been entered. As directed by the amendment: claims 1 and 17 are amended. Claims 2, 4 – 8 and 11 remain cancelled. Thus, claims 1, 3, 9 -10 and 12 - 25 are current pending. Applicants Remarks/arguments regarding the Non-Final Rejection dated 03/29/2022 have been fully considered and the following Second Non-Final Rejection is made herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, this claim recites “A TIG welding torch as claimed in claim 4…” and it is not known what is included in this claim as it depends from a cancelled claim 4, rendering the claim indefinite. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3, 10 and 12 – 13 are allowable now.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest arts of record Samler (US 2004/0050824 A) and Samler (US 2004/0050822 A) alone or in combination failed to teach “the collet is joined directly to the back cap by a screw thread, the collet being drawn backwards against a front section of the torch body, to close the collet and retain the tungsten rod when the screw thread is tightened” as claimed in the independent claim 1. Claims 2, 10 and 12 -13 depend (directly or indirectly) from claim 1.
Regarding claim 9, this claim would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimock et al. (US 5571427 A), herein after called Dimock, in view of Caneer, Jr. (US 4,775,774 A) and herein after called Caneer.
Regarding claim 14, Dimock discloses a TIG welding torch including a torch body and a back cap ( a TIG welding torch including a torch head 14 and a back cap 12, (3:12 – 24, FIG.1, FIG.2 and claim 1)), the back cap is elongate and hollow with an open end (the back cap 12 is elongate and has a hollow body 52, an open connecting end 54 and a sealed end 56, (3: 34 – 36 and see FIG.1)), the back cap being attachable to the 3torch body by a screw thread (the threaded connecting end 54  of back cap 12 threadingly connects to the threaded portion 32 of the torch head 14, (3: 48 – 50, FIG.1 and FIG.2)), the torch body being overmoulded with a resilient material (the torch head 14 overmoulded body 30 is constructed of a silicone rubber material, (3: 25 – 26)) the overmoulding extending behind a brass body of the torch body and the back cap including  the open end for interfacing with and sealing against the resilient overmoulding of the torch body (the overmolding body 30 extends to a back cap seal 40 behind the torch head connecting threaded portion 32 (see, FIG.1) that is made out of a brass conductive insert 28 and the seal 40 has an inner sealing wall 44 and an outer sealing wall 46 wherein a protruding rim 58 that surrounds the connector 54 of back cap 12 is sized to fit into the groove 50 between the inner and outer walls 44, 46 of the seal 40 to seal the back cap with the torch head, ( 3:12 – 43, FIG. 1 and FIG.2)).
	Dimock does not explicitly teach that the back cap has an exterior tapered front section.
	However, Caneer that teaches a plasma arc welding torch (FIG.3), also teaches a back cap 211 that has an exterior tapered front section (see FIG.3).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to make the back cap of Dimock to have an exterior tapered front section as it is held change in shape is a matter of design choice within a person of ordinary skill in the art that is not patentably distinguishing, (MPEP 2144.04. IV (B)).
Regarding claim 15, Dimock in view of Caneer teaches a TIG welding torch as claimed in claim 14, in which the overmoulding is a silicone-based material (the overmoulding body 30 is constructed of a silicone rubber material, (3:25 - 26))
Regarding claim 16, Dimock in view of Caneer teaches a TIG welding torch as claimed in claim 14, in which the back cap is attached to the torch body by screw threading the back cap to a collet inserted through the torch body from the front of the torch body (the back cap 12 connects to the threaded portion 32 of the torch head 14 by the connecting threads 54 of the back cap wherein collet positioned in a collet body is connected to the portion 32 of the torch head, (3:12 – 24, 3:48 – 50, FIG.1 and FIG.2)).
Claim 17 and 21 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert in view of Wada.
Regarding claim 17, Hemmert discloses a TIG welding torch including a torch body (10, FIG.1), a front section of the torch body for holding a tungsten rod and conducting electricity to the tungsten rod (when fully assembled, the tungsten electrode 12 is generally disposed inside the collet 18, and the collet 18 is generally disposed inside the collet body 16 in a concentric manner and the collet body 16 is attached to the torch body 22, (0018, 0019 and FIG. 1), and a nozzle for surrounding the metallic front section (nozzle 14 surrounds front section of body 22, (enclosed FIG.1)), wherein a heat isolation spacer is provided between the metallic front section and the nozzle(as shown in the enclosed FIG.1, the heat shield spacer 20 is provided between the metallic front section and cup/nozzle 14,) the nozzle bearing against the outside of the heat isolation spacer (the collet body 16 attaches to the torch body which is concentrically connected inside the nozzle14, nozzle 14 is shown diametrically larger in FIG.1, (0018, 00199 and FIG.1), thus, the larger diameter nozzle is bearing against the heat shield 20 when the collet is attaches to the torch body), the heat isolation spacer being attached, at a point of attachment, to the metallic front section at a rear end of the metallic front section and a rear end of the heat isolation spacer (as shown in FIG. 1 enclosed here, the rear section of the heat isolation spacer connects to the rear of the front section) , and the heat isolation spacer extending forwards of the point of attachment, spaced from the front section to provide a thermal break between the nozzle and the front section (the heat insulation spacer has a forward extending portion spaced from the front section contacting the nozzle 14 , annotated FIG.1 enclosed here, and the heat isolation 20 is disclosed as a heat shield disposed between the front section of the body and the nozzle 14 (0018, FIG.1), thus, inherently provides a thermal break between the nozzle and the front section), and the nozzle being in contact with the heat isolation spacer forward of the point of attachment when the nozzle is fitted (the heat insulation spacer has a forward extending portion spaced from the front section contacting the nozzle 14 when fully assembled, annotated FIG.1 enclosed here).

    PNG
    media_image1.png
    461
    1087
    media_image1.png
    Greyscale

Hemmert is silent about the front section of the torch body being metallic and the nozzle being ceramic.
However, as it is widely known and common in the art of welding torches, constructing the body of a torch from a metal, usually coated with an insulating layer and constructing nozzles from a ceramic material is taught by Wada: the torch nozzle 105 is made from ceramic with excellent heat resistance, (0118) and the torch body 104 is made from metallic material, (0114, 0115).
The front section of the torch body is advantageously made from mild metals of lower thermal conductivity to establish electrical connections to supply power to the electrode and is coated with material like resin for electrical insulation (0114, 0115) and nozzles are advantageously made from ceramic because ceramic is an excellent heat resistant needed to protect the nozzle from the high thermal energy during welding (0118).
Therefore, it would have been obvious for one of ordinary skill in heart at the time of filling to make the front section of the torch body metallic and the nozzle ceramic in order to
provide electrical conductivity between the front section of the torch body and the electrode and thermal protection for the nozzle as taught in Wada.
Regarding claim 21, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 17, in which the heat isolation spacer is tapered inwardly towards the front of the torch (the heat shield spacer 20 has an inward tapered section to the front of the torch body, Hemmert, (enclosed FIG.1)).
Regarding claim 22, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 21, in which the ceramic nozzle has a tapered internal profile (the nozzle 14 is a tubular piece with a tapered edge that tits in to the frontend assembly, Hemmert (FIG. 1)).
Regarding claim 23, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 17, in which the heat isolation spacer is attached to the metallic front section of the torch by means of a screw thread (the heat shield spacer 20 is disposed between the threaded metallic front sections that threadingly fits to the collet body 16, Hemmert (FIG. 1)).
Regarding claim 24, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 23. But,
Hemmert in view of Wada does not explicitly say at least two thirds of the length of the heat isolation spacer extends in front of the screw thread and does not contact the metallic front section of the torch (does not exactly define the ratio of the rear tapered end of heat shield spacer that contacts the metallic front section of the torch body to the forward extending portion that extends to the nozzle when fitted together, Hemmert (FIG. 1)).
However, it would have been an obvious matter of design choice to make at least two thirds of the length of the heat isolation spacer to extend in front of the screw thread, since such a modification would have involved a mere change of the length of the component and change in size is generally recognized as being within the level of ordinary skill in the art, MPEP 2144.04. IV (A).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert in view of Wada in further view of Salmer-824.
Regarding claim 25, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 17. But,
Hemmert in view of Wada is silent about longitudinal slots are provided part way along the heat isolation spacer, extending from the front of the heat isolation spacer, the slots defining leaf springs between the slots.
However, it is a common practice for smaller spacers located between threadingly engaging parts like the heat shield spacer 20 of Hemmert to have longitudinal slots in order to have diametrical latitude for a compression force during thread fitting of the welding torch as shown by the slits 56 formed on collet 40 of Salmer-824.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have the similar longitudinal slots for the isolation spacer 38 extending from the front of the heat isolation spacer in order to deal with the compression force during thread fitting the welding torch.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert in view of Wada in further view of Salmer-824.
Regarding claim 18, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 17. 
Hemmert in view of Wada teaches does not explicitly teach the metallic front section includes a cooling passage or thermal break in the form of a cavity, the cooling passage extending at least to a longitudinal point corresponding to the point of attachment between the heat isolation spacer and the metallic front section.
However, Salmer-824 that teaches a TIG welding torch 14 also teaches a gas flow passage 67 defined by the gap between the torch body and the collet extends from the end of 42 which attaches the isolation spacer 38 and the front section of the torch head, Salmer (FIG.7).
The advantage of such gas flow passages is to facilitate the distribution of gas (cooling gas) in the front section of the torch head.
Therefore, it would have been obvious for one of ordinary person skill in the art at the time of filling to modify the TIG welding torch taught by Hemmert in view of Wada of claim 17 to include a cooling passage extending at least to a longitudinal point corresponding to the point of attachment between the heat isolation spacer and the metallic front section in order to facilitate the distribution of gas (cooling gas) in the front section of the torch head.
Claims 19 — 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmert modified by Wada.
Regarding claim 19 and 20, Hemmert in view of Wada teaches a TIG welding torch as claimed in claim 17. 
Hemmert in view of Wada does not explicitly teach the heat isolation spacer is made from a material having lower thermal conductivity than that of the metallic front section of the welding torch, made from brass and/or copper.
However, Wada also teaches that the body bracket of the torch body 104 (the torch body portion that fits into the isolation spacer) is formed using a conductive metal material having lower thermal conductivity than the collet 3 or the collet body 4A (front section of the welding torch) and the materials can be, a steel material such as mild steel or stainless steel, brass, or the like (0114).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the TIG welding torch of Hemmert in view of Wada to have the heat isolation spacer to be made from stainless steel and the front section of the welding torch to be made from brass in order to make isolation spacer to be of low thermal conductivity that the metallic front.
Response to Arguments
Applicant's Remarks/Arguments filed on 06/27/2022 have been fully considered and the following response is given.
Regarding 35 U.S.C. 103 rejection to independent claim 1 and its dependent claims 	The argument regarding independent claim 1 are moot because the claim is marked allowable now.
Regarding 35 U.S.C. 103 rejection to independent claim 14 and its dependent claims
Applicant’s arguments with respect to claim(s) 14 have been fully considered and are persuasive. Accordingly, the rejections to claim 14 and dependent claims 15 -16 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made, Dimock in view of Caneer, in the current second Non- Final Rejection.
Regarding 35 U.S.C. 103 rejection to independent claim 17 and its dependent claims
	 Applicant alleges “Hemmert discloses a spacer with a forward extending portion spaced from the front section contacting the nozzle when fully assembled. This is not correct. Hemmert discloses a part 20 which attaches to the body, and extends forwards from the body. There is no space between the front section of the torch body and the heat isolation spacer.”
	The examiner respectfully disagrees because: as indicated in the annotated figure 1 of Hemmert the heat shield spacer has a forward extending portion spaced from the front section contacting the nozzle when fully assembled. Further, it is not clear how the applicant concluded “there is no space between the front section of the torch body and the heat isolation spacer.” Unless the applicant is saying the heaty shield 20 is completely overlapped by the torch body (no support in Hemmert), for a heat shield 20 disposed between the front section of the torch and the nozzle, space inevitably there as shown in the annotated FIG.1 of Hemmert. 
 	Further, Applicant alleges, Hemmert discloses a nozzle which screws onto the collet 16. the nozzle in Hemmert does not bear against the outside of the heat isolation spacer (or part 20 in Hemmert).
	The examiner notes, as indicated in the current rejection, the collet body 16 attaches to the torch body which is concentrically connected inside the nozzle14, nozzle 14 is shown diametrically larger in FIG.1, (0018, 00199 and FIG.1), thus, the larger diameter nozzle is bearing against the heat shield 20 when the collet is attaches to the torch body. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761